DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 4467/MUM/2015, filed on 27 November, 2015.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
 
Amendments
This action is in response to amendments filed on 11/20//2020, as per applicant’s request claims 1, 12, and 17 have been amended. No claims have been added or cancelled. Claims 1-20 are pending in the application. 
Response to Arguments
Applicant’s arguments filed 11/20/2020 with respect to the 35 U.S.C. 103 rejection of claims 1, 12, and 17 have been fully considered but are found to be unpersuasive.
Applicant argues the following on pg. 10-11 of remarks, “Applicant disagrees with the Examiner in this regard in light of the amended independent claims 1, 12 and 17. Applicant highlights the differentiating features of the present invention in comparison with the cited prior arts in the following sections of this response. On page 54 of the Office Action (response to arguments), the Examiner contends that Falkenborg disclose gathering data from a workflow enterprise automation system and repository. Further, on page 6 of the Office Action, the Examiner contends that Falkenborg disclose characteristics associated with the entities as non-transactional data, wish lists, merchant information. Applicant submits that the amended claim limitation recites the entity as employee, the event as employee attrition, characteristics as education, project worked, location, performance, and skills associated with the employee. This clearly shows that the non-transaction data, wish lists, merchant information in Falkenborg is different from the characteristics of the employee i.e. education, location, performance, skills, project worked in the amended claim limitation. Further, Applicant submits that the characteristics associated with the employee includes categories such as personal, academic, professional is not recited within the scope of nontransaction data, merchant information or wish lists in Falkenborg. As staged in paragraph [0014] of Applicant’s published application, “the characteristics may have different categories of the data such as personal, academic, and professional. Here, each of the categories of data may have multiple subcategories, and the subcategories in each of the above mentioned category of data may vary for each employee. For example, for an employee with 5 years of experience in the enterprise, say between promotions and types of projects handled can be subcatesory of category professional. However, for an employee with 2 years of experience, inter-personnel relations and discipline at work may be a subcategory. Thus, the subject matter provides a capability to customize the collection of relevant data corresponding to each employee. Additionally, the subject matter provides a wider coverage of the entity characteristics to be considered. Further, an employee profile may be generated using the collected data, for each of the employee'". This clearly shows that the scope of the claimed subject matter in providing a capability to customize collection of relevant data corresponding to the employee is not covered within the scope of transactions, non-transactions in Falkenborg since the details of transaction in Falkenborg vary from education in the claimed subject matter. Therefore, Applicant believes that Falkenborg does not disclose the amended claim limitation contextually.

Examiners response,
	The examiner respectfully disagree. Although Falkenborg does not discuss predicting employee attrition, it does disclose an analogous system that predicts attrition of merchant accounts. However, Dutta discloses a system that predicts employee attrition given historical attributes of the employees, and therefore the combination of Falkenborg and Dutta teach the recited limitations of the even being attrition, the entity being the employee, and additional characteristics recited. Applicants further arguments are considered to be moot because the new ground of rejection does not rely on any  Grady is a new prior art being incorporated into the rejection to disclose the remaining characteristics while Patel is being incorporated into the rejection to teach customizability of collecting data.

Applicant argues the following on pg. 11 of remarks, “Applicant argues the following on pg. 11 of remarks, “Applicant submits that Falkenborg in paragraphs [0186], [0219] disclose about identification of a person based on factors including demographic similarity, purchasing pattern similarity between a user and another person. Also, recites transactions made in a predetermined time period and prior to a time period to distinguish a voluntary attrition account from a nonattrition account. Applicant asserts that the amended claim limitation recites, after identifying first subset of entity profiles, the claimed subject matter calculates prediction based on comparison of the employee profiles with historic entity profiles such as profiles of previously attrited employees. This clearly shows that the scope of distinguishing voluntary attrition account from non-attrition account in Falkenborg is contextually different from comparing employee profiles with previous attrited employees to compute a prediction. As stated in paragraph [0019] of the Applicant’s published application, ‘7n the example of employee attrition, as described above, subsequent to generation of a first subset of employee profiles, a calculated prediction may be made based on comparison of the employee profiles of the first subset with historic entity profiles, such as profiles of previously attrited employees, whereby a second subset of employees with the probability of attriting in future may be made On pages 13-14 of the Office Action, the Examiner contends that Dutta disclose global semantics and local semantics as employee’s background, job responsibilities, performance, compensation. Applicant submits that Dutta does not contextually disclose the amended claim"

Examiners response,
	The examiner respectfully disagrees. Although Falkenborg discloses a system for predicting attrition of merchant accounts, and not employee accounts, Dutta predicts attrition of employee accounts. Therefore the combination of Falkenborg and Dutta teaches the amended limitations of employee attrition and is not contextually different from the amended limitations. Furthermore, Falkenborg does teach the amended limitation of calculating a prediction based on comparison of a first subset of entity profiles with historic entity profiles as Falkenborg discloses that the user profile is selected based on a comparison with historical transaction profiles, and then a prediction. (see the rejection of claim 1 for additional details.)

Applicant argues the following on pg. 12 of remarks, “Further, the Examiner construed that identifying top reasons that contribute positively or negatively in deriving the prediction value in Dutta as assigning higher weightage to global semantics than the local semantics in the claim limitation. Applicant submits that Dutta does not disclose the amended claim limitation i.e. entity profiles with same designation or same age or same experience are assigned highest weightage than the entity profiles with same project type or same technology area associated with the employee. As stated in paragraph [0039] of Applicant’s published application, “So, subsets with same designation or age or experience may be assigned higher relevance score over subset with same project type. For illustration, suppose, one high attrition subset with attrition more than 20% is such that the desired characteristics of employee is age is between 25-30, designation is System Engineer (Sys.Engg), IOU is Corporate Technology Office (CTO) and current band is C.” Therefore, Thus recommendations, based on role similarity (intra IOU and inter IOU), technology area similarity, customer similarity, and project type similarity are provided, suggesting up to maximum of eight suggestions for improving satisfaction for each employee in the attrition subset This clearly shows that the recommendations with merchant profiles with offers is unlike providing suggestions to the employee based on role similarity, technology area similarity, and project type similarity.

Examiners response,
	The examiner respectfully disagrees. Vaiciulis, not Dutta, is now being used in the office action to teach the claimed amended limitation of assigning highest weightage to the second subset of entity profiles. Vaiciulis discloses that the amended limitation would have been obvious to one of ordinary skill in the art as Vaiciulis discloses assigning a score indicating likelihood of fraudulent activity, and that profiles with Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel therefore teach the amended limitations. (see the rejection of claim 1 for additional details.)


Applicant’s arguments that the dependent claims are allowable, based on the inclusion of these new limitations in Claims 1, and similar language in the other independent claims 12 and 17, are unpersuasive, as they rely on the allowability of the independent claims.

Applicant’s arguments filed 11/10/2020 with respect to the 35 U.S.C. 112(b) rejection of claims 1-20 have been fully considered and are persuasive. The previous 112(b) rejections have been withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, 12, and 17 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The claims recite, “wherein the characteristics associated with the employee includes categories such as personal, academic, professional, and also provides a capability to customize collection of data corresponding to the employee”. As it is unclear to the examiner whether the recited amended limitations following the “such as” phrase are part of the claimed invention, the examiner will interpret the limitations as just wherein the characteristics associated with the employee includes categories.

Regarding claims 1, 12, and 17 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The claims recite, “historic entity profiles such as profiles of previously attrited employees is computed:” As it is unclear to the examiner whether the recited amended limitations following the “such as” phrase are part of the claimed invention, the examiner will interpret the limitations as just historic entity profiles.


Regarding claims 1, 12, and 17 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The claims recite, “semantic attributes such as global semantics including age, designation, experience of the employee and local semantics including a project type, technology area associated with the employee,”. As it is unclear to the examiner whether the recited amended limitations following the “such as” phrase are part of the claimed invention, the examiner will interpret the limitations as just semantic attributes including semantics.

Claim 1, 12, and 17 recites the limitation "the employee profiles".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner will interpret the employee profiles as the first subset of entity profiles.
Claims 6, 8, and 14 recite the limitation “the historic entity profiles”. It is unclear if the historic entity profiles refer to the “historic entity profiles such as profiles previously attrited” or “historic entity profiles” previously recited in claims 1 and 12.

Claims 2-11, 13-16, and 18-20 are rejected for being dependent upon an indefinite claim and failing to fix the indefinite issue of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 
negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-2, 6-9,12,14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Falkenborg et al.(US 2011/0313900 A1)(herein Falkenborg) in view of Vaiciulis et al.(US 2012/0150779 A1)(herein Vaiciulis) in view of Lloyd et al.(US 10140623 B1)(herein Lloyd), and further in view of Dutta et al. (US 2011/0307303 A1)(herein Dutta), in view of Grady Smith et al. (US 2017/0236081 A1);herein Grady, in view of Patel (US 2013/0275187 A1).


Regarding Claim 1,
Falkenborg teaches a processor-implemented method for determining factors contributing to occurrence of an event, the method comprising: (Par [0326] “For example, the factor analysis can be used to determine factors that naturally combine geographical areas based on the correlations in the spending patterns in various geographical areas.” Teaches a method that determines factors that contribute to the occurrence of an event)
gathering, via one or more hardware processors ([0200], describes processors), data corresponding to a plurality of entities (Par [0034], “transaction handler (103) to generate transaction data (109) from processing the financial transactions of the user (101)” teaches generating as gathering data corresponding to a user(entity).) from (Fig. 4, [0037] discloses a data warehouse storing transaction data, account data, and has a portal coupled to it to provide data from the transaction data 109. Fig. 2, [0044] - [0045], discloses that the data warehouse 149 contains transaction records 301 between sellers and buyers. Examiner interprets this as an enterprise workflow (transaction records between sellers and buyers is considered to be enterprise workflow) automation system (data warehouse and computer system  with decentralized execution is considered to be an automation system) and repository (data warehouse 149 stores merchant data and transaction records that the transaction handler uses (fig. 4))   to derive a plurality of entity profiles, wherein the data represents characteristics associated with entities and each entity from amongst the plurality of entities is associated with a profile from amongst the plurality of entity profiles (Par [0047],” the profile generator (121) generates transaction profiles (127) based on the transaction data (109), the account data (111), and/or other data, such as non-transactional data, wish lists, merchant provided information, address information, information from social network websites, information from credit bureaus, information from search engines, information about insurance claims, information from DNA databanks, and other examples” teaches a profile generator that creates transaction profiles (as entity profiles since the data is processed from the user) where the data represents characteristics associated with the user(non-transactional data, wish lists, merchant information, etc.) and provides a wider coverage of the characteristics for consideration,([0047]-[0049], discloses that the profiles are generated based on multiple different types of data (such a transaction data, account data, non-transaction data, merchant information, credit bureaus information, insurance claims information. Examiner interprets these different types of data as providing a wider coverage of the characteristics for consideration as they relate to different characteristics such as transactions and non-transactions. Furtheremore, [0045] and [0046] discloses that the transaction data can be combined with external data.) and the gathered data is diverse to cover the event associated with each entity… ([0045], discloses that the data from the centralized data warehouse includes merchant data, customer/business data, and transaction records (as the diverse data), and that this can be used to support sales forecasting, fraud analysis reporting, sales/customer relationship management, etc… (Different types of events).[0054]- [0055] discloses that transactions are correlated with non-transactional events to predict future transaction or spending patterns.)  
identifying, via the one or more hardware processors, a first subset of entity profiles from amongst the plurality of entity profiles based on analysis of a first set of characteristics with a repeated pattern in a predetermined limit (Par [0186], “For example, the identifications for the user (101) may be based on the transaction profile of another person. The profile selector (129) may apply predetermined criteria to identify another person who, to a predetermined degree, is deemed sufficiently similar to the user (101). The identification of the other person may be based on a variety of factors including, for example, demographic similarity and/or purchasing pattern similarity between the user (101) and the other person. As one example, the common purchase of identical items or related items by the user (101) and the other person may result in an association between the user (101) and the other person, and a resulting determination that the user (101) and the other person are similar” teaches identifying a first subset of entity profiles based on an analysis of characteristics with a repeated pattern (purchasing patterns) in a predetermined criteria. (criteria includes limits))
 wherein the first set of characteristics is chosen from amongst the characteristics associated with the entities; (Par [0073], Fig. 1,“The profile selector (129) selects a user specific profile (131) from the set of transaction profiles (127) generated by the profile generator (121), based on matching the characteristics of the transaction profiles (127) and the characteristics of the user data (125)” teaches selecting (identifying) a first subset of user specific profiles(entity profiles) selected from a set of transaction profiles( plurality of entity profiles) based on matching characteristics of the user data and transaction profiles.) wherein subsequent to identification of the first subset of entity profiles, a prediction based on comparison of the employee profiles of the first subset of entity profiles with historic entity profiles such as profiles of previously attrited employees is computed([0186],[0073] discloses that the subset of entity profiles(selected profile) is selected based on matching characteristics of a set of transaction profiles(historical profiles). Therefore a comparison is made between historic entity profiles and the subset of entity profiles. [0186] further discloses that historical purchases from the SKU-level profile for the other persons are employed to predict future purchases of the user. Therefore a prediction subsequent to selecting the profile is made based on a comparison of the profiles.)… Historic entity profiles… and contrasting entity profiles, wherein the contrasting entity profiles corresponds to the ([0219], “In one embodiment, transactional data (109) for transactions made in a predetermined period of time (e.g., six months) prior to that specified time period in which the attrition occurs in the voluntary attrition accounts are obtained and analyzed to identify transaction characteristics or other forms of predictive variables that are relevant to distinguishing the voluntary attrition accounts from the non-attrition accounts.” Teaches transaction historical entity profiles (the accounts that have voluntary attrition) and contrasting entity profiles that correspond to non-occurrence of the event (the non-attrition accounts))
Falkenborg does not explicitly teach, but Vaiciulis teaches, in an analogous system, predicting, via the one or more hardware processors, a second subset of entity profiles from amongst the first subset of entity profiles based on comparison of relevancy of the first subset of entity profiles with a preliminary subset of entity profiles ([0010], “Based on the historical profiles, a second subset of entities having transaction behavior associated with a transaction is selected, the transaction behavior being predictive of at least one targeted outcome from the set of possible outcomes.” the second subset is selected based on comparison of relevancy (only entities having transaction behavior associated with a transaction is selected. Also see [0003])…wherein the second subsect of entity profiles with same designation or same age or same experience are assigned highest weightage over the second subset of entity profiles with same project type or same technology area. ([0041]-[0044], discloses a score (weightage) that is a determination of fraudulent activity is produced for the profiles. Profiles with fraudulent activity (i.e. same designation) are therefore given a higher score than profiles that are not fraudulent (same type)) wherein the second subset of entity profiles are demonstrative of probable occurrence of an event;(Par [0010], “Based on the historical profiles, a second subset of entities having transaction behavior associated with a transaction is selected, the transaction behavior being predictive of at least one targeted outcome from the set of possible outcomes.” Teaches selecting, based on historical profiles, (profiles that were created from a first subset of entities by comparing present behavior with past behavior) a second subset of entity profiles by comparison of the first set of entity profiles with a preliminary set of entity profiles, (Historical profiles are created from comparing a first subset of entity profiles (present behavior) with past behavior (preliminary subset of data including user profiles)) the second subset of entities having transaction behavior that is predictive of at least one targeted outcomes(probable occurrence of the event))…,and wherein the second subset of entity profiles are assigned with higher relevancy scores over the first set of entity profiles; ([0042], “Wisely constructed variables chosen to reflect differences between patterns of fraudulent behavior and patterns of non-fraudulent behavior would be evaluated by the Concise Profile model (step 106) and produce a score consistent with the transactions at this ATM being fraudulent. The advantages of the proposed fraud detection system are evident in this application when one considers that a traditional system might need to maintain profiles on hundreds of thousands of ATMs whereas the AEI table in the proposed system only needs to store information on a few hundred ATMs at any one time to achieve significant fraud detection capability.” Teaches that a score (as the relevancy score) is produced for the profiles that indicates if the transactions will be harmful. Furthermore, the score of the second subset of entity profiles (see second subset of entities in [0010]) must be assigned with higher values over the first set of entity profiles (Historical profiles are created from comparing a first subset of entity profiles (present behavior) with past behavior (preliminary subset of data including user profiles, see [0010]) because the second subset of entity profiles is selected based on transaction behavior that is predictive of an outcome (see [0010]). The score will therefore be higher for the second subset of entity profiles because the second subset of profiles are selected based on the predicted target outcome and the score is calculated based on the likelihood of the outcome occurring (see [0003]))
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the prediction of the second subset of entity profiles from amongst the first subset based on a comparison of relevancy, and assigning higher scores to certain profiles, as taught by Vaiciulis, to the disclosed attrition prediction system of Falkenborg. One of ordinary skill in the art would have been motivated to make this modification in order to predict events such as an applicant defaulting on a loan .(Vaiciulis, Par [0003])

Although Falkenborg and Vaiciulis teach the first subset of entity profiles and the second subset of entity profiles (see the rejection above), Falkenborg and Vaiciulis do not explicitly teach, but Lloyd teaches, in an analogous system, determining, via the one or more hardware processors, for each entity profile within the second subset of entity profiles, at least one factor contributing to the occurrence of Fig. 7, Col 3, Lines 15-16 “ The service provider may further identify potential factors contributing to the presence of the lift by iteratively adding and removing features from the forecast model” Teaches determining factors for each entity profile( The forecast model is used on merchant profiles) that contribute to the occurrence of the event in future (predicted lifts in this case))by a causal analysis, wherein the causal analysis for the second subset of entity profiles generate attributes and a set of values for the attributes associated with event. (Fig. 7, Col. 3, lines 14-32, discloses that features are added or removed to determine the removal of the lift (the event) or a reduction in the residual value associated with the lift. Examiners interprets this as a causal analysis because it determines which features cause a reduction/removal of the lift. Furhermore, the features that lead to the reduction in the lift are considered to be the attributes generated and a set of values for the attributes associated with the event (Col. 8 lines 10-35, discloses that identified features (generated attributes) that correspond to a lift can be added to models and provided with forecast values (as the generated set of values for the attributes)) and providing, suggestions for each entity of the… second subset of entity profiles based on similarity in roles…with relevant actionable item for the event. (Fig. 5, Col 11, lines 1-13 “FIG. 5 illustrates an example graphical interface 500 for presenting explanations, recommendations and/or other information to a merchant according to some implementations. For example, merchant information 502 may be presented on a display 504 associated with a merchant device or may be presented to the merchant using any other suitable communication technology. As described above, the information module 148 (not shown in FIG. 5) can detect lifts in observed merchant data with respect to predicted merchant data to provide merchants with personalized explanations for past business results, and personalized recommendations and offers for improving their businesses in the future.” Teaches providing suggestions (as personalized recommendations) for each entity of the second subset of entity profiles (the merchant profiles) with relevant actionable item for the event (the offers/recommendations to improve the business). Furthermore Col. 6, lines 25-31, discloses that the merchants are grouped into merchant categories based on similar characteristics that include items for sale and industry (i.e. roles). The recited amended limitations do not recite any claim language that states whether all the similarities are needed, or only one of them. The examiner will interpreted the claim as reciting based on similarity in roles, similarity in technology area, or similarity in the project types…)
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the determination of factors contributing to the event and the suggestions as well as the attributes and set of values, as taught by Lloyd, to the prediction system of Falkenborg/Vaiciulis. One of ordinary skill in the art would have been motivated to make this modification in order to identify potential factors contributing to the occurrence of an event and provide merchants with offers for improving their businesses. (Lloyd, Fig. 7, Col 3, Lines 15-16 and col 11, lines 1-13).
Falkenborg/Vaiciulis/Lloyd does not explicitly teach, but, Dutta teaches, in an analogous system, wherein the entity refer to an employee, the event associated with the employee is attrition,([0024], discloses predicting probability of future attrition for employees) and the characteristics associated with the employee includes…, project worked, location, performance…, wherein the characteristics associated with the employee includes categories such as personal, academic, professional,…:([0038] Table 1, discloses employee attributes which include number of different departments worked in (i.e. projects worked), job location, performance, and different worker categories (employee categories). The specific categories recited are not given any patentable weight as the “such as” language makes it unclear to the examiner if the limitations are part of the claimed invention (see 112b rejection above). The examiner interprets the claim as just categories.)
 [predicting]…in accordance with semantic attributes such as global semantics including age, designation, experience of the employee and local semantics including a project type, technology area associated with the employee, wherein the global semantics are assigned higher weightage than the local semantics, ([0031], “In one embodiment, predictive analytic module 16 is configured to collect and analyze attributes associated with company employees. The attributes may be related to an employee's background, their job responsibilities, past performance, compensation, and any other relevant attributes. Predictive analytic module 16 applies a data mining model to those attributes. The data mining model analyzes the attributes as they relate to all employees and identifies a pattern between the attributes and the future performance of the employees or their likelihood of attrition. Predictive analytic module 16 is further configured to use the identified pattern to predict future performance or likelihood of attrition for a specific employee. In addition, predictive analytic module 16 can be configurable by users to take into account additional attributes, to remove existing attributes, or to weight certain attributes differently. “Teaches global and local semantic attributes (the attributes may be related to an employee’s background, job responsibilities, performance, compensation, and any other relevant attributes). Furthermore, the module is configurable by users to weight certain attributes differently (examiner interprets this as being able to assign a higher weightage to the global semantic attributes than the local semantic attributes). The specific global and local semantic attributes recited are not given any patentable weight as the “such as” language makes it unclear to the examiner if the limitations are part of the claimed invention (see 112b rejection above). The examiner interprets the claim as just semantic attributes.)… show highest similarity with characteristics corresponding [positively] and show lowest similarity with characteristics corresponding [negatively] to the [prediction] ([0026], “In one example, the system is able to mine existing worker data using data mining tools in order to predict a worker's risk of leaving and the future performance levels of the current workforce. Additionally, the system, via the data mining tool, can identify the top reasons that contribute positively or negatively in deriving the prediction value. In other words, the system can identify the specific attributes that most contribute to the prediction.” Teaches identifying top (highest similarity) reasons (characteristics) that contribute positively (the occurrence of the event) or negatively (the non-occurrence of the event). 
Falkenborg, Vaiciulis, Lloyd, and Dutta are analogous art because they are systems related to event predictions.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the employee attributes, data mining tools that find the top contributing factors to the prediction, and the local and global attributes with assigned weight differences, as taught by Dutta to the disclosed attrition prediction system of Falkenborg, Vaiciulis, and Lloyd 
One of ordinary skill in the art would have been motivated to make this modification in order to ensure that personnel and management practices conform to various regulations and predict future characteristics of workers. (Dutta, ([0004], [0006])
Falkenborg/Vaiciulis/Lloyd/Dutta does not explicitly teach, but Grady teaches, in an analogous system,  characteristics associated with the employee includes..education… and skills. ([0166], employee details include education and skills.)
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the employee information, as taught by Grady to the disclosed attrition prediction system of Falkenborg, Vaiciulis, Lloyd, and Dutta. One of ordinary skill in the art would have been motivated to make this modification in order to improve decision making with regards to employee retention. ([0011], Grady)
Falkenborg/Vaiciulis/Lloyd/Dutta/Grady does not explicitly teach, but Patel teaches, in an analogous system,…provides a capability to customize collection of data corresponding to the employee.([0008], discloses a data collection tool that may be customized for any industry type or worker productivity measurement.)
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the customizable data collection tool, as taught by Patel to the disclosed attrition prediction system of Falkenborg, Vaiciulis, Lloyd, Dutta, and Grady. One of ordinary skill in the art would have been motivated to make this modification in order to quickly and efficiently gather work site performance data. ([0008], Grady)


Regarding Claim 2,
	Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel teaches the method of claim 1.
	Falkenborg further teaches wherein the method further comprises generating a causal report based on the at least one factor. (Par [0355], “For example, the aggregated spending profile (341) can be used in a spending comparison report, such as comparing a sub-population of interest against the overall population, determining how cluster distributions and mean factor values differ, and building reports for merchants and/or issuers for benchmarking purposes.” Teaches creating a spending comparison report as a causal report that uses aggregated spending profiles and data containing factor values (based on factor analysis)(Par [0069]).
	



Regarding Claim 6,
Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel teaches the method of claim 1.
Vaiciulis further teaches wherein the preliminary subset of entity profiles is a subset of the historic entity profiles stored in a repository. (Par [0027], “In contrast to existing systems for fraud detection, the system described here uses a specialized profiling technology, called a Concise Profile, to efficiently maintain historical information only on a small number of entities at any given time rather than on all of the entities in an entity class. At the heart of the concept of a Concise Profile is Automated Entity Identification (AEI), which provides a way to replace a large, disk-resident profile database with a small dynamic table, of fixed maximum size, stored in memory rather than in an external database.” teaches a profiling technology that is able to efficiently maintain historical information (used for creating historical profiles (Par [0010])) on a small number of entities stored in memory (a repository)).
	
Vaiciulis to the disclosed attrition prediction system of Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel. 
One of ordinary skill in the art would have been motivated to make this modification in order to predict events such as an applicant defaulting on a loan .(Vaiciulis, Par [0003])


Regarding Claim 7,
Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel teaches the method of claim 1.
	Vaiciulis further teaches wherein the preliminary subset of entity profiles is a subset of entity profiles demonstrating characteristics contrasting to the characteristics of the first subset of entity profiles. (Par [0011], “Constructing at least one historical profile for each entity in the subset of entities based on a set of possible outcomes of transaction behavior of each entity in the first subset of entities.” Teaches Historical profiles that are created by comparing past behavior and present behavior (Par [0003]), it is strongly suggested that the past behavior includes characteristics that are contrasting to the characteristics of the first subset of entity profiles.) 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the contrasting characteristic , as Vaiciulis to the disclosed attrition prediction system of Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel. 
One of ordinary skill in the art would have been motivated to make this modification in order to predict events such as an applicant defaulting on a loan .(Vaiciulis, Par [0003])


Regarding Claim 8,
Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel teaches the method of claim 6.
	Vaiciulis further teaches wherein the historic entity profiles are demonstrative of occurrence of the event in past. (Par [0011], “Constructing at least one historical profile for each entity in the subset of entities based on a set of possible outcomes of transaction behavior of each entity in the first subset of entities.” Teaches Historical profiles that are created by comparing past behavior and present behavior (Par [0003]), it is strongly suggested that the past behavior is demonstrative of occurrence of the event.)
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the profiles demonstrative of occurrence of the event, as further taught by Vaiciulis to the disclosed attrition prediction system of Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel
Vaiciulis, Par [0003])

Regarding Claim 9,
Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel teaches the method of claim 1.
Lloyd further teaches wherein the determining for each entity profile within the second subset of entity profiles, at least one factor contributing to the occurrence of the [lift] in future comprises :( Fig. 7, Col 3, Lines 15-16 “The service provider may further identify potential factors contributing to the presence of the lift by iteratively adding and removing features from the forecast model” Teaches determining factors  contributing to the presence of lift in future(if a predicted lift is not present it does not occur) for each entity profile)
Comparing, the characteristics of the second subset of entity profiles with the characteristics of the contrasting entity profiles; and (Col 14, lines 48-57 “the lift analysis module 144 may compare the output of the weighted model to the observed values of the metric, and detect lifts between the predicted values and the observed values. For example, lift analysis module 144 may compare predicted values for umbrella sales to the observed umbrella sales. Further, the lift analysis module 144 may detect lifts in the observed values with respect to the predicted values based in part on a difference between the predicted values and observed values during a period of time” teaches comparing predicted values for umbrella sales (characteristics of the second subset of entity profiles) with observed values for umbrella sales (observed values includes contrasting values that may lead to disappearance of the lift rather than an increase (and therefor the comparison is between contrasting characteristics (characteristics that lead to disappearance of the lift) and the characteristics of the second subset))
Identifying, at least one the at least one factor contributing to the occurrence of the [lift] in future (Col 3, lines 14-21,”The service provider may further identify potential factors contributing to the presence of the lift by iteratively adding and removing features from the forecast model, and determining the disappearance of the lift or a reduction in the residual value associated with the lift based in part on the addition or removal of a feature” Teaches identifying factors (characteristics) that contribute to the occurrence of the lift (event) by adding or removing features. (Features removed that lead to the disappearance of the lift have dissimilar characteristics while the features removed that lead to an increase of the lift have similar characteristics.)

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate identifying factors contributing to the occurrence of the event by comparing profiles, as further taught by Lloyrd, to the disclosed attrition prediction system of Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel.
One of ordinary skill in the art would have been motivated to make this modification in order to identify potential factors contributing to the occurrence of Lloyd, Fig. 7, Col 3, Lines 15-16 and col 11, lines 1-13).
 
Dutta further teaches identifying ….characteristics with maximum dissimilarity of [the prediction]…. indicative of the at least one factor contributing to the occurrence of the event in the future. ([0026], “ In one example, the system is able to mine existing worker data using data mining tools in order to predict a worker's risk of leaving and the future performance levels of the current workforce. Additionally, the system, via the data mining tool, can identify the top reasons that contribute positively or negatively in deriving the prediction value. In other words, the system can identify the specific attributes that most contribute to the prediction.” Teaches identifying the specific attributes (factors) that most contribute to the prediction (the occurrence of the event). The top reasons that contribute positively to the prediction have maximum dissimilarity with the top reasons that contribute negatively to the prediction.)
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate data mining tools that find the top contributing factors to the prediction, as further taught by Dutta, to the disclosed prediction system Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel. 
One of ordinary skill in the art would have been motivated to make this modification in order ensuring that personnel and management practices conform to various regulations. (Dutta, ([0004])


Regarding Claim 12,
Falkenborg teaches an event prediction system associated with the event comprises: a processor having,([0200], describes processors)
a profile creation module to gather data corresponding to a plurality of entities (Par [0034], “transaction handler (103) to generate transaction data (109) from processing the financial transactions of the user (101)” teaches generating as gathering data corresponding to a user (entity). The algorithm in the transaction handler used to gather data is considered to be the profile creation module) from an enterprise workflow automation system and repository (Fig. 4, [0037] discloses a data warehouse storing transaction data, account data, and has a portal coupled to it to provide data from the transaction data 109. Fig. 2, [0044] - [0045], discloses that the data warehouse 149 contains transaction records 301 between sellers and buyers. Examiner interprets this as an enterprise workflow (transaction records between sellers and buyers is considered to be enterprise workflow) automation system (data warehouse and computer system  with decentralized execution is considered to be an automation system) and repository (data warehouse 149 stores merchant data and transaction records that the transaction handler uses (fig. 4))   to derive a plurality of entity profiles, wherein the data represents characteristics associated with entities and each entity from amongst the plurality of entities is associated with a profile from amongst the plurality of entity profiles (Par [0047],” the profile generator (121) generates transaction profiles (127) based on the transaction data (109), the account data (111), and/or other data, such as non-transactional data, wish lists, merchant provided information, address information, information from social network websites, information from credit bureaus, information from search engines, information about insurance claims, information from DNA databanks, and other examples” teaches a profile generator that creates transaction profiles (as entity profiles since the data is processed from the user) where the data represents characteristics associated with the user(non-transactional data, wish lists, merchant information, etc.) and provides a wider coverage of the characteristics for consideration,([0047]-[0049], discloses that the profiles are generated based on multiple different types of data (such a transaction data, account data, non-transaction data, merchant information, credit bureaus information, insurance claims information. Examiner interprets these different types of data as providing a wider coverage of the characteristics for consideration as they relate to different characteristics such as transactions and non-transactions. Furtheremore, [0045] and [0046] discloses that the transaction data can be combined with external data.) and the gathered data is diverse to cover the event associated with each entity… ([0045], discloses that the data from the centralized data warehouse includes merchant data, customer/business data, and transaction records (as the diverse data), and that this can be used to support sales forecasting, fraud analysis reporting, sales/customer relationship management, etc… (Different types of events).[0054]- [0055] discloses that transactions are correlated with non-transactional events to predict future transaction or spending patterns.)  
Par [0186], “For example, the identifications for the user (101) may be based on the transaction profile of another person. The profile selector (129) may apply predetermined criteria to identify another person who, to a predetermined degree, is deemed sufficiently similar to the user (101). The identification of the other person may be based on a variety of factors including, for example, demographic similarity and/or purchasing pattern similarity between the user (101) and the other person. As one example, the common purchase of identical items or related items by the user (101) and the other person may result in an association between the user (101) and the other person, and a resulting determination that the user (101) and the other person are similar” teaches identifying a first subset of entity profiles based on an analysis of characteristics with a repeated pattern (purchasing patterns) in a predetermined criteria. (criteria includes limits))
 wherein the first set of characteristics is chosen from amongst the characteristics associated with the entities; (Par [0073], Fig. 1,“The profile selector (129) selects a user specific profile (131) from the set of transaction profiles (127) generated by the profile generator (121), based on matching the characteristics of the transaction profiles (127) and the characteristics of the user data (125)” teaches selecting (identifying) a first subset of user specific profiles(entity profiles) selected from a set of transaction profiles( plurality of entity profiles) based on matching characteristics of the user data and transaction profiles.) wherein subsequent to identification of the first subset of entity profiles, a prediction based on comparison of the employee profiles of the first subset of entity profiles with historic entity profiles such as profiles of previously attrited employees is computed([0186],[0073] discloses that the subset of entity profiles(selected profile) is selected based on matching characteristics of a set of transaction profiles(historical profiles). Therefore a comparison is made between historic entity profiles and the subset of entity profiles. [0186] further discloses that historical purchases from the SKU-level profile for the other persons are employed to predict future purchases of the user. Therefore a prediction subsequent to selecting the profile is made based on a comparison of the profiles.)… Historic entity profiles… and contrasting entity profiles, wherein the contrasting entity profiles corresponds to the entity profiles that demonstrate an non-occurrence of the event. ([0219], “In one embodiment, transactional data (109) for transactions made in a predetermined period of time (e.g., six months) prior to that specified time period in which the attrition occurs in the voluntary attrition accounts are obtained and analyzed to identify transaction characteristics or other forms of predictive variables that are relevant to distinguishing the voluntary attrition accounts from the non-attrition accounts.” Teaches transaction historical entity profiles (the accounts that have voluntary attrition) and contrasting entity profiles that correspond to non-occurrence of the event (the non-attrition accounts))
Falkenborg does not explicitly teach, but Vaiciulis teaches, in an analogous system, predicting a second subset of entity profiles from amongst the first subset of entity profiles based on comparison of relevancy of the first subset of entity profiles with a preliminary subset of entity profiles ([0010], “Based on the historical profiles, a second subset of entities having transaction behavior associated with a transaction is selected, the transaction behavior being predictive of at least one targeted outcome from the set of possible outcomes.” the second subset is selected based on comparison of relevancy (only entities having transaction behavior associated with a transaction is selected. Also see [0003])…wherein the second subsect of entity profiles with same designation or same age or same experience are assigned highest weightage over the second subset of entity profiles with same project type or same technology area.([0041]-[0044], discloses a score (weightage) that is a determination of fraudulent activity is produced for the profiles. Profiles with fraudulent activity (i.e. same designation) are therefore given a higher score than profiles that are not fraudulent (same type)) wherein the second subset of entity profiles are demonstrative of probable occurrence of an event;(Par [0010], “Based on the historical profiles, a second subset of entities having transaction behavior associated with a transaction is selected, the transaction behavior being predictive of at least one targeted outcome from the set of possible outcomes.” Teaches selecting, based on historical profiles, (profiles that were created from a first subset of entities by comparing present behavior with past behavior) a second subset of entity profiles by comparison of the first set of entity profiles with a preliminary set of entity profiles, (Historical profiles are created from comparing a first subset of entity profiles (present behavior) with past behavior (preliminary subset of data including user profiles)) the second subset of entities having transaction behavior that is predictive of at least one targeted outcomes(probable occurrence of the event))…,and wherein the second subset of entity profiles are assigned with higher relevancy scores over the first ([0042], “Wisely constructed variables chosen to reflect differences between patterns of fraudulent behavior and patterns of non-fraudulent behavior would be evaluated by the Concise Profile model (step 106) and produce a score consistent with the transactions at this ATM being fraudulent. The advantages of the proposed fraud detection system are evident in this application when one considers that a traditional system might need to maintain profiles on hundreds of thousands of ATMs whereas the AEI table in the proposed system only needs to store information on a few hundred ATMs at any one time to achieve significant fraud detection capability.” Teaches that a score (as the relevancy score) is produced for the profiles that indicates if the transactions will be harmful. Furthermore, the score of the second subset of entity profiles (see second subset of entities in [0010]) must be assigned with higher values over the first set of entity profiles (Historical profiles are created from comparing a first subset of entity profiles (present behavior) with past behavior (preliminary subset of data including user profiles, see [0010]) because the second subset of entity profiles is selected based on transaction behavior that is predictive of an outcome (see [0010]). The score will therefore be higher for the second subset of entity profiles because the second subset of profiles are selected based on the predicted target outcome and the score is calculated based on the likelihood of the outcome occurring (see [0003]))
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the prediction of the second subset of entity profiles from amongst the first subset based on a comparison of relevancy, and assigning higher scores to certain profiles, as taught by Vaiciulis, to the disclosed Falkenborg. One of ordinary skill in the art would have been motivated to make this modification in order to predict events such as an applicant defaulting on a loan .(Vaiciulis, Par [0003])

Although Falkenborg and Vaiciulis teach the first subset of entity profiles and the second subset of entity profiles (see the rejection above), Falkenborg and Vaiciulis do not explicitly teach, but Lloyd teaches, in an analogous system, determining for each entity profile within the second subset of entity profiles, at least one factor contributing to the occurrence of the…. event in future; ( Fig. 7, Col 3, Lines 15-16 “ The service provider may further identify potential factors contributing to the presence of the lift by iteratively adding and removing features from the forecast model” Teaches determining factors for each entity profile( The forecast model is used on merchant profiles) that contribute to the occurrence of the event in future (predicted lifts in this case))by a causal analysis, wherein the causal analysis for the second subset of entity profiles generate attributes and a set of values for the attributes associated with event. (Fig. 7, Col. 3, lines 14-32, discloses that features are added or removed to determine the removal of the lift (the event) or a reduction in the residual value associated with the lift. Examiners interprets this as a causal analysis because it determines which features cause a reduction/removal of the lift. Furhermore, the features that lead to the reduction in the lift are considered to be the attributes generated and a set of values for the attributes associated with the event (Col. 8 lines 10-35, discloses that identified features (generated attributes) that correspond to a lift can be added to models and provided with forecast values (as the generated set of values for the attributes)) and providing, suggestions for each entity of the… second subset of entity profiles based on similarity in roles…with relevant actionable item for the event. (Fig. 5, Col 11, lines 1-13 “FIG. 5 illustrates an example graphical interface 500 for presenting explanations, recommendations and/or other information to a merchant according to some implementations. For example, merchant information 502 may be presented on a display 504 associated with a merchant device or may be presented to the merchant using any other suitable communication technology. As described above, the information module 148 (not shown in FIG. 5) can detect lifts in observed merchant data with respect to predicted merchant data to provide merchants with personalized explanations for past business results, and personalized recommendations and offers for improving their businesses in the future.” Teaches providing suggestions (as personalized recommendations) for each entity of the second subset of entity profiles (the merchant profiles) with relevant actionable item for the event (the offers/recommendations to improve the business). Furthermore Col. 6, lines 25-31, discloses that the merchants are grouped into merchant categories based on similar characteristics that include items for sale and industry (i.e. roles). The recited amended limitations do not recite any claim language that states whether all the similarities are needed, or only one of them. The examiner will interpreted the claim as reciting based on similarity in roles, similarity in technology area, or similarity in the project types…)
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the determination of factors Lloyd, to the prediction system of Falkenborg/Vaiciulis. One of ordinary skill in the art would have been motivated to make this modification in order to identify potential factors contributing to the occurrence of an event and provide merchants with offers for improving their businesses. (Lloyd, Fig. 7, Col 3, Lines 15-16 and col 11, lines 1-13).
Falkenborg/Vaiciulis/Lloyd does not explicitly teach, but, Dutta teaches, in an analogous system, wherein the entity refer to an employee, the event associated with the employee is attrition,([0024], discloses predicting probability of future attrition for employees) and the characteristics associated with the employee includes…, project worked, location, performance…, wherein the characteristics associated with the employee includes categories such as personal, academic, professional,…:([0038] Table 1, discloses employee attributes which include number of different departments worked in (i.e. projects worked), job location, performance, and different worker categories (employee categories). The specific categories recited are not given any patentable weight as the “such as” language makes it unclear to the examiner if the limitations are part of the claimed invention (see 112b rejection above). The examiner interprets the claim as just categories.)
 [predicting]…in accordance with semantic attributes such as global semantics including age, designation, experience of the employee and local semantics including a project type, technology area associated with the employee, wherein the global semantics are assigned higher weightage than the ([0031], “In one embodiment, predictive analytic module 16 is configured to collect and analyze attributes associated with company employees. The attributes may be related to an employee's background, their job responsibilities, past performance, compensation, and any other relevant attributes. Predictive analytic module 16 applies a data mining model to those attributes. The data mining model analyzes the attributes as they relate to all employees and identifies a pattern between the attributes and the future performance of the employees or their likelihood of attrition. Predictive analytic module 16 is further configured to use the identified pattern to predict future performance or likelihood of attrition for a specific employee. In addition, predictive analytic module 16 can be configurable by users to take into account additional attributes, to remove existing attributes, or to weight certain attributes differently. “Teaches global and local semantic attributes (the attributes may be related to an employee’s background, job responsibilities, performance, compensation, and any other relevant attributes). Furthermore, the module is configurable by users to weight certain attributes differently (examiner interprets this as being able to assign a higher weightage to the global semantic attributes than the local semantic attributes). The specific global and local semantic attributes recited are not given any patentable weight as the “such as” language makes it unclear to the examiner if the limitations are part of the claimed invention (see 112b rejection above). The examiner interprets the claim as just semantic attributes.)… show highest similarity with characteristics corresponding [positively] and show lowest ([0026], “In one example, the system is able to mine existing worker data using data mining tools in order to predict a worker's risk of leaving and the future performance levels of the current workforce. Additionally, the system, via the data mining tool, can identify the top reasons that contribute positively or negatively in deriving the prediction value. In other words, the system can identify the specific attributes that most contribute to the prediction.” Teaches identifying top (highest similarity) reasons (characteristics) that contribute positively (the occurrence of the event) or negatively (the non-occurrence of the event). 
Falkenborg, Vaiciulis, Lloyd, and Dutta are analogous art because they are systems related to event predictions.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the employee attributes, data mining tools that find the top contributing factors to the prediction, and the local and global attributes with assigned weight differences, as taught by Dutta to the disclosed attrition prediction system of Falkenborg, Vaiciulis, and Lloyd 
One of ordinary skill in the art would have been motivated to make this modification in order to ensure that personnel and management practices conform to various regulations and predict future characteristics of workers. (Dutta, ([0004], [0006])
Falkenborg/Vaiciulis/Lloyd/Dutta does not explicitly teach, but Grady teaches, in an analogous system,  characteristics associated with the employee includes..education… and skills. ([0166], employee details include education and skills.)
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the employee information, as taught by Grady to the disclosed attrition prediction system of Falkenborg, Vaiciulis, Lloyd, and Dutta. One of ordinary skill in the art would have been motivated to make this modification in order to improve decision making with regards to employee retention. ([0011], Grady)
Falkenborg/Vaiciulis/Lloyd/Dutta/Grady does not explicitly teach, but Patel teaches, in an analogous system,…provides a capability to customize collection of data corresponding to the employee.([0008], discloses a data collection tool that may be customized for any industry type or worker productivity measurement.)
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the customizable data collection tool, as taught by Patel to the disclosed attrition prediction system of Falkenborg, Vaiciulis, Lloyd, Dutta, and Grady. One of ordinary skill in the art would have been motivated to make this modification in order to quickly and efficiently gather work site performance data. ([0008], Grady)


Regarding Claim 14,

Discussion of claim 6 is incorporated herein by reference. Claim 14 is the system of the method claim 6.

Regarding Claim 15,
	The claim is substantially similar to claim 7 and is rejected on the same ground.
Discussion of claim 7 is incorporated herein by reference. Claim 15 is the system of the method claim 7.

(Currently Amended) Regarding Claim 17,
Falkenborg  teaches a non-transitory computer-readable medium having embodied thereon a computer program for executing(Par [0453], “Examples of computer-readable media include but are not limited to recordable and non-recordable type media such as volatile and non-volatile memory devices, read only memory (ROM), random access memory (RAM), flash memory devices, floppy and other removable disks, magnetic disk storage media, optical storage media (e.g., Compact Disk Read-Only Memory (CD ROMS), Digital Versatile Disks (DVDs), etc.), among others. The computer-readable media may store the instructions.” Teaches a non-transitory computer readable medium having instructions as a computer program) a method for determining factors contributing to occurrence of an event, the method comprising: (Par [0326] “For example, the factor analysis can be used to determine factors that naturally combine geographical areas based on the correlations in the spending patterns in various geographical areas.” Teaches a method that determines factors that contribute to the occurrence of an event)
gathering, via one or more hardware processors ([0200], describes processors), data corresponding to a plurality of entities (Par [0034], “transaction handler (103) to generate transaction data (109) from processing the financial transactions of the user (101)” teaches generating as gathering data corresponding to a user(entity).) from an enterprise workflow automation system and repository(Fig. 4, [0037] discloses a data warehouse storing transaction data, account data, and has a portal coupled to it to provide data from the transaction data 109. Fig. 2, [0044] - [0045], discloses that the data warehouse 149 contains transaction records 301 between sellers and buyers. Examiner interprets this as an enterprise workflow (transaction records between sellers and buyers is considered to be enterprise workflow) automation system (data warehouse and computer system  with decentralized execution is considered to be an automation system) and repository (data warehouse 149 stores merchant data and transaction records that the transaction handler uses (fig. 4))   to derive a plurality of entity profiles, wherein the data represents characteristics associated with entities and each entity from amongst the plurality of entities is associated with a profile from amongst the plurality of entity profiles (Par [0047],” the profile generator (121) generates transaction profiles (127) based on the transaction data (109), the account data (111), and/or other data, such as non-transactional data, wish lists, merchant provided information, address information, information from social network websites, information from credit bureaus, information from search engines, information about insurance claims, information from DNA databanks, and other examples” teaches a profile generator that creates transaction profiles (as entity profiles since the data is processed from the user) where the data represents characteristics associated with the user(non-transactional data, wish lists, merchant information, etc.) and provides a wider coverage of the characteristics for consideration,([0047]-[0049], discloses that the profiles are generated based on multiple different types of data (such a transaction data, account data, non-transaction data, merchant information, credit bureaus information, insurance claims information. Examiner interprets these different types of data as providing a wider coverage of the characteristics for consideration as they relate to different characteristics such as transactions and non-transactions. Furtheremore, [0045] and [0046] discloses that the transaction data can be combined with external data.) and the gathered data is diverse to cover the event associated with each entity… ([0045], discloses that the data from the centralized data warehouse includes merchant data, customer/business data, and transaction records (as the diverse data), and that this can be used to support sales forecasting, fraud analysis reporting, sales/customer relationship management, etc… (Different types of events).[0054]- [0055] discloses that transactions are correlated with non-transactional events to predict future transaction or spending patterns.)  
identifying, via the one or more hardware processors, a first subset of entity profiles from amongst the plurality of entity profiles based on analysis of a first set of characteristics with a repeated pattern in a predetermined limit (Par [0186], “For example, the identifications for the user (101) may be based on the transaction profile of another person. The profile selector (129) may apply predetermined criteria to identify another person who, to a predetermined degree, is deemed sufficiently similar to the user (101). The identification of the other person may be based on a variety of factors including, for example, demographic similarity and/or purchasing pattern similarity between the user (101) and the other person. As one example, the common purchase of identical items or related items by the user (101) and the other person may result in an association between the user (101) and the other person, and a resulting determination that the user (101) and the other person are similar” teaches identifying a first subset of entity profiles based on an analysis of characteristics with a repeated pattern (purchasing patterns) in a predetermined criteria. (criteria includes limits))
 wherein the first set of characteristics is chosen from amongst the characteristics associated with the entities; (Par [0073], Fig. 1,“The profile selector (129) selects a user specific profile (131) from the set of transaction profiles (127) generated by the profile generator (121), based on matching the characteristics of the transaction profiles (127) and the characteristics of the user data (125)” teaches selecting (identifying) a first subset of user specific profiles(entity profiles) selected from a set of transaction profiles( plurality of entity profiles) based on matching characteristics of the user data and transaction profiles.) wherein subsequent to identification of the first subset of entity profiles, a prediction based on comparison of the employee profiles of the first subset of entity profiles with historic entity profiles such as profiles of previously attrited employees is computed([0186],[0073] discloses that the subset of entity profiles(selected profile) is selected based on matching characteristics of a set of transaction profiles(historical profiles). Therefore a comparison is made between historic entity profiles and the subset of entity profiles. [0186] further discloses that historical purchases from the SKU-level profile for the other persons are employed to predict future purchases of the user. Therefore a prediction subsequent to selecting the profile is made based on a comparison of the profiles.)… Historic entity profiles… and contrasting entity profiles, wherein the contrasting entity profiles corresponds to the entity profiles that demonstrate an non-occurrence of the event. ([0219], “In one embodiment, transactional data (109) for transactions made in a predetermined period of time (e.g., six months) prior to that specified time period in which the attrition occurs in the voluntary attrition accounts are obtained and analyzed to identify transaction characteristics or other forms of predictive variables that are relevant to distinguishing the voluntary attrition accounts from the non-attrition accounts.” Teaches transaction historical entity profiles (the accounts that have voluntary attrition) and contrasting entity profiles that correspond to non-occurrence of the event (the non-attrition accounts))
Falkenborg does not explicitly teach, but Vaiciulis teaches, in an analogous system, predicting, via the one or more hardware processors, a second subset of entity profiles from amongst the first subset of entity profiles based on comparison of relevancy of the first subset of entity profiles with a preliminary subset of entity profiles ([0010], “Based on the historical profiles, a second subset of entities having transaction behavior associated with a transaction is selected, the transaction behavior being predictive of at least one targeted outcome from the set of possible outcomes.” the second subset is selected based on comparison of relevancy (only entities having transaction behavior associated with a transaction is selected. Also see [0003])…wherein the second subsect of entity profiles with same designation or same age or same experience are assigned highest weightage over the second subset of entity profiles with same project type or same technology area.([0041]-[0044], discloses a score (weightage) that is a determination of fraudulent activity is produced for the profiles. Profiles with fraudulent activity (i.e. same designation) are therefore given a higher score than profiles that are not fraudulent (same type)) wherein the second subset of entity profiles are demonstrative of probable occurrence of an event;(Par [0010], “Based on the historical profiles, a second subset of entities having transaction behavior associated with a transaction is selected, the transaction behavior being predictive of at least one targeted outcome from the set of possible outcomes.” Teaches selecting, based on historical profiles, (profiles that were created from a first subset of entities by comparing present behavior with past behavior) a second subset of entity profiles by comparison of the first set of entity profiles with a preliminary set of entity profiles, (Historical profiles are created from comparing a first subset of entity profiles (present behavior) with past behavior (preliminary subset of data including user profiles)) the second subset of entities having transaction behavior that is predictive of at least one targeted outcomes(probable occurrence of the event))…,and wherein the second subset of entity profiles are assigned with higher relevancy scores over the first set of entity profiles; ([0042], “Wisely constructed variables chosen to reflect differences between patterns of fraudulent behavior and patterns of non-fraudulent behavior would be evaluated by the Concise Profile model (step 106) and produce a score consistent with the transactions at this ATM being fraudulent. The advantages of the proposed fraud detection system are evident in this application when one considers that a traditional system might need to maintain profiles on hundreds of thousands of ATMs whereas the AEI table in the proposed system only needs to store information on a few hundred ATMs at any one time to achieve significant fraud detection capability.” Teaches that a score (as the relevancy score) is produced for the profiles that indicates if the transactions will be harmful. Furthermore, the score of the second subset of entity profiles (see second subset of entities in [0010]) must be assigned with higher values over the first set of entity profiles (Historical profiles are created from comparing a first subset of entity profiles (present behavior) with past behavior (preliminary subset of data including user profiles, see [0010]) because the second subset of entity profiles is selected based on transaction behavior that is predictive of an outcome (see [0010]). The score will therefore be higher for the second subset of entity profiles because the second subset of profiles are selected based on the predicted target outcome and the score is calculated based on the likelihood of the outcome occurring (see [0003]))
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the prediction of the second subset of entity profiles from amongst the first subset based on a comparison of relevancy, and assigning higher scores to certain profiles, as taught by Vaiciulis, to the disclosed attrition prediction system of Falkenborg. One of ordinary skill in the art would have Vaiciulis, Par [0003])

Although Falkenborg and Vaiciulis teach the first subset of entity profiles and the second subset of entity profiles (see the rejection above), Falkenborg and Vaiciulis do not explicitly teach, but Lloyd teaches, in an analogous system, determining, via the one or more hardware processors, for each entity profile within the second subset of entity profiles, at least one factor contributing to the occurrence of the…. event in future; ( Fig. 7, Col 3, Lines 15-16 “ The service provider may further identify potential factors contributing to the presence of the lift by iteratively adding and removing features from the forecast model” Teaches determining factors for each entity profile( The forecast model is used on merchant profiles) that contribute to the occurrence of the event in future (predicted lifts in this case))by a causal analysis, wherein the causal analysis for the second subset of entity profiles generate attributes and a set of values for the attributes associated with event. (Fig. 7, Col. 3, lines 14-32, discloses that features are added or removed to determine the removal of the lift (the event) or a reduction in the residual value associated with the lift. Examiners interprets this as a causal analysis because it determines which features cause a reduction/removal of the lift. Furhermore, the features that lead to the reduction in the lift are considered to be the attributes generated and a set of values for the attributes associated with the event (Col. 8 lines 10-35, discloses that identified features (generated attributes) that correspond to a lift can be added to models and provided with forecast values (as the generated set of values for the attributes)) and providing, suggestions for each entity of the… second subset of entity profiles based on similarity in roles…with relevant actionable item for the event. (Fig. 5, Col 11, lines 1-13 “FIG. 5 illustrates an example graphical interface 500 for presenting explanations, recommendations and/or other information to a merchant according to some implementations. For example, merchant information 502 may be presented on a display 504 associated with a merchant device or may be presented to the merchant using any other suitable communication technology. As described above, the information module 148 (not shown in FIG. 5) can detect lifts in observed merchant data with respect to predicted merchant data to provide merchants with personalized explanations for past business results, and personalized recommendations and offers for improving their businesses in the future.” Teaches providing suggestions (as personalized recommendations) for each entity of the second subset of entity profiles (the merchant profiles) with relevant actionable item for the event (the offers/recommendations to improve the business). Furthermore Col. 6, lines 25-31, discloses that the merchants are grouped into merchant categories based on similar characteristics that include items for sale and industry (i.e. roles). The recited amended limitations do not recite any claim language that states whether all the similarities are needed, or only one of them. The examiner will interpreted the claim as reciting based on similarity in roles, similarity in technology area, or similarity in the project types…)
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the determination of factors contributing to the event and the suggestions as well as the attributes and set of values, Lloyd, to the prediction system of Falkenborg/Vaiciulis. One of ordinary skill in the art would have been motivated to make this modification in order to identify potential factors contributing to the occurrence of an event and provide merchants with offers for improving their businesses. (Lloyd, Fig. 7, Col 3, Lines 15-16 and col 11, lines 1-13).
Falkenborg/Vaiciulis/Lloyd does not explicitly teach, but, Dutta teaches, in an analogous system, wherein the entity refer to an employee, the event associated with the employee is attrition,([0024], discloses predicting probability of future attrition for employees) and the characteristics associated with the employee includes…, project worked, location, performance…, wherein the characteristics associated with the employee includes categories such as personal, academic, professional,…:([0038] Table 1, discloses employee attributes which include number of different departments worked in (i.e. projects worked), job location, performance, and different worker categories (employee categories). The specific categories recited are not given any patentable weight as the “such as” language makes it unclear to the examiner if the limitations are part of the claimed invention (see 112b rejection above). The examiner interprets the claim as just categories.)
 [predicting]…in accordance with semantic attributes such as global semantics including age, designation, experience of the employee and local semantics including a project type, technology area associated with the employee, wherein the global semantics are assigned higher weightage than the local semantics, ([0031], “In one embodiment, predictive analytic module 16 is configured to collect and analyze attributes associated with company employees. The attributes may be related to an employee's background, their job responsibilities, past performance, compensation, and any other relevant attributes. Predictive analytic module 16 applies a data mining model to those attributes. The data mining model analyzes the attributes as they relate to all employees and identifies a pattern between the attributes and the future performance of the employees or their likelihood of attrition. Predictive analytic module 16 is further configured to use the identified pattern to predict future performance or likelihood of attrition for a specific employee. In addition, predictive analytic module 16 can be configurable by users to take into account additional attributes, to remove existing attributes, or to weight certain attributes differently. “Teaches global and local semantic attributes (the attributes may be related to an employee’s background, job responsibilities, performance, compensation, and any other relevant attributes). Furthermore, the module is configurable by users to weight certain attributes differently (examiner interprets this as being able to assign a higher weightage to the global semantic attributes than the local semantic attributes). The specific global and local semantic attributes recited are not given any patentable weight as the “such as” language makes it unclear to the examiner if the limitations are part of the claimed invention (see 112b rejection above). The examiner interprets the claim as just semantic attributes.)… show highest similarity with characteristics corresponding [positively] and show lowest similarity with characteristics corresponding [negatively] to the [prediction] ([0026], “In one example, the system is able to mine existing worker data using data mining tools in order to predict a worker's risk of leaving and the future performance levels of the current workforce. Additionally, the system, via the data mining tool, can identify the top reasons that contribute positively or negatively in deriving the prediction value. In other words, the system can identify the specific attributes that most contribute to the prediction.” Teaches identifying top (highest similarity) reasons (characteristics) that contribute positively (the occurrence of the event) or negatively (the non-occurrence of the event). 
Falkenborg, Vaiciulis, Lloyd, and Dutta are analogous art because they are systems related to event predictions.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the employee attributes, data mining tools that find the top contributing factors to the prediction, and the local and global attributes with assigned weight differences, as taught by Dutta to the disclosed attrition prediction system of Falkenborg, Vaiciulis, and Lloyd 
One of ordinary skill in the art would have been motivated to make this modification in order to ensure that personnel and management practices conform to various regulations and predict future characteristics of workers. (Dutta, ([0004], [0006])
Falkenborg/Vaiciulis/Lloyd/Dutta does not explicitly teach, but Grady teaches, in an analogous system,  characteristics associated with the employee includes..education… and skills. ([0166], employee details include education and skills.)
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the employee information, as taught by Grady to the disclosed attrition prediction system of Falkenborg, Vaiciulis, Lloyd, and Dutta. One of ordinary skill in the art would have been motivated to make this modification in order to improve decision making with regards to employee retention. ([0011], Grady)
Falkenborg/Vaiciulis/Lloyd/Dutta/Grady does not explicitly teach, but Patel teaches, in an analogous system,…provides a capability to customize collection of data corresponding to the employee.([0008], discloses a data collection tool that may be customized for any industry type or worker productivity measurement.)
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the customizable data collection tool, as taught by Patel to the disclosed attrition prediction system of Falkenborg, Vaiciulis, Lloyd, Dutta, and Grady. One of ordinary skill in the art would have been motivated to make this modification in order to quickly and efficiently gather work site performance data. ([0008], Grady)

Regarding Claim 18,
Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel teaches the non-transitory computer-readable medium of claim 17.
Falkenborg further teaches wherein the method further comprises generating a causal report based on the at least one factor. (Par [0355], “For example, the aggregated spending profile (341) can be used in a spending comparison report, such as comparing a sub-population of interest against the overall population, determining how cluster distributions and mean factor values differ, and building reports for merchants and/or issuers for benchmarking purposes.” Teaches creating a spending comparison report as a causal report that uses aggregated spending profiles and data containing factor values (based on factor analysis)(Par [0069]).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Falkenborg et al.(US 2011/0313900 A1) in view of Vaiciulis et al.(US 2009/0271343 A1), view of Lloyd et al.(US 10140623 B1), in view of Dutta et al. (US 2011/0307303 A1), in view of Grady Smith et al. (US 2017/0236081 A1);herein Grady, in view of Patel (US 2013/0275187 A1) and further in view of Maheshwari et al.(US 2016/0104076)(herein Maheshwari).

Regarding Claim 3,
	Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel teaches the method of claim 1.
	Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel does not explicitly teach, but Maheshwari teaches, in an analogous system, wherein the predetermined limit is received from a user. (Par [0242], “In one implementation, one or more thresholds are created for each KPI. Each threshold defines an end of a range of values that represent a particular state of the KPI. A graphical interface can be provided to facilitate user input for creating one or more thresholds for each KPI” teaches creating predetermined limits (thresholds) from a user input).
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the predetermined limit, as taught by Maheshwari, to the disclosed prediction system of Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel.
One of ordinary skill in the art would have been motivated to make this modification in order to structure data making it easier to perform indexing and searching operations. (Maheshwari, Par [0003])

Regarding Claim 4,
Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel/Maheshwari teaches the method of claim 3.	
Maheshwari further teaches wherein the predetermined limit is a predetermined threshold value. (Par [0242], “In one implementation, one or more thresholds are created for each KPI. Each threshold defines an end of a range of values that represent a particular state of the KPI. A graphical interface can be provided to facilitate user input for creating one or more thresholds for each KPI” teaches a predetermined threshold value)
Maheshwari, to the disclosed prediction system of Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel/Maheshwari.
One of ordinary skill in the art would have been motivated to make this modification in order to structure data making it easier to perform indexing and searching operations. (Maheshwari, Par [0003])

Regarding Claim 5,
Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel/Maheshwari teaches the method of claim 3.
Maheshwari further teaches wherein the predetermined limit is a predetermined range of values. (Par [0242], “In one implementation, one or more thresholds are created for each KPI. Each threshold defines an end of a range of values that represent a particular state of the KPI. A graphical interface can be provided to facilitate user input for creating one or more thresholds for each KPI” teaches the predetermined limit (threshold) defined by a range of values).
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the predetermined range of values, as taught by Maheshwari, to the disclosed prediction system of Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel/Maheshwari.
Maheshwari, Par [0003])

Claims 10-11, 13, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Falkenborg et al.(US 2011/0313900 A1) in view of Vaiciulis et al.(US 2009/0271343 A1), in view of Lloyd et al.(US 10140623 B1), in view of Dutta et al. (US 2011/0307303 A1), in view of Grady Smith et al. (US 2017/0236081 A1);herein Grady, in view of Patel (US 2013/0275187 A1),  and further in view of Farooq et al.(US 2014/0095201 A1)(herein Farooq).

Regarding Claim 10,
Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel teaches the method of claim 2.
Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel does not explicitly teach, but Farooq teaches, in an analogous system, generating a prevention plan for the occurrence of the event based on the causal report. (“Par [0107],”The alert indicates the patient and a risk of the adverse event. Other information may be provided alternatively or additionally, such as identification of one or more values and corresponding variables correlating with the severity or risk level and/or a mitigation plan.” Teaches generating a mitigation plan as a prevention plan based on an alert with information corresponding to variables. (Variables that lead to an increase chance of an event occurring (higher risk)).correlating with the severity or risk level as a causal report.)
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the generation of a prevention plan as taught by Farooq to the disclosed systems of Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel.
One of ordinary skill in the art would have been motivated to make this modification in order to prevent an adverse event from occurring (Farooq, Par [0010]).

Regarding Claim 11,
Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel/Farooq teaches the method of claim 10.
Farooq further teaches wherein the generation of the prevention plan for the second subset of entities comprises: 
analyzing the factors in the causal report to identify similar causal factors for each entity profile in the second subset; and (Par [0090] The probability of adverse event and/or variables associated with the probability of the adverse event for a particular patient may be used to determine a mitigation plan” teaches analyzed adverse events and/or variables as characteristics being identified)
preparing the prevention plan for the occurrence of the event, wherein the prevention plan is a list of corrective measures to be used to prevent the  (Par [0090],”The mitigation plan includes instructions, prescriptions, education materials, schedules, clinical actions, tests, or other information that may reduce the risk of the adverse event” teaches that the prepared mitigation plan (prevention plan) includes a multitude of correction measures (instructions, prescriptions, education materials, etc.) to be used to reduce the risk or prevent an adverse event.)
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the analyzing factors and preparing of a prevention plan, as taught by Farooq, to the disclosed prediction system of Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel/Farooq.
One of ordinary skill in the art would have been motivated to make this modification in order to prevent an adverse event from occurring (Farooq, Par [0010]).

Regarding Claim 13,
Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel teaches the system of claim 12.
Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel does not explicitly teach, but Farooq teaches, in an analogous system, wherein the processor is further configured ([0011], details of using a processor) to generate a prevention plan for the occurrence of the event, wherein the prevention plan is based on a causal report, wherein the causal report consists of at least one factor contributing to the occurrence of the event. (“Par [0107],”The alert indicates the patient and a risk of the adverse event. Other information may be provided alternatively or additionally, such as identification of one or more values and corresponding variables correlating with the severity or risk level and/or a mitigation plan.”) Teaches generating a mitigation plan as a prevention plan based on an alert with information corresponding to variables. (Variables that lead to an increase chance of an event occurring (higher risk)).correlating with the severity or risk level as a causal report.)
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the generation of a prevention plan as ,taught by Farooq, to the disclosed system of Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel.
One of ordinary skill in the art would have been motivated to make this modification in order to prevent an adverse event from occurring (Farooq, Par [0010]).

Regarding Claim 16,
	The claim is substantially similar to claim 11 and is rejected on the same ground.
Discussion of claim 11 is incorporated herein by reference. Claim 16 is the system of the method claim 11.

Regarding Claim 19,
Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel teaches the non-transitory computer-readable medium of claim 17.
Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel does not explicitly teach, but Farooq teaches, in an analogous system, generating a prevention plan for the occurrence of the event based on the causal report. (“Par [0107],”The alert indicates the patient and a risk of the adverse event. Other information may be provided alternatively or additionally, such as identification of one or more values and corresponding variables correlating with the severity or risk level and/or a mitigation plan.” Teaches generating a mitigation plan as a prevention plan based on an alert with information corresponding to variables. (Variables that lead to an increase chance of an event occurring (higher risk)).correlating with the severity or risk level as a causal report.)
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the generation of a prevention plan as ,taught by Farooq, to the disclosed prediction system of Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel.
One of ordinary skill in the art would have been motivated to make this modification in order to prevent an adverse event from occurring (Farooq, Par [0010]).



Regarding Claim 20,
Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel/Farooq teaches the non-transitory computer-readable medium of claim 19.
Farooq further teaches wherein the generation of the prevention plan for the second subset of entities comprises: 
analyzing the factors in the causal report to identify similar causal factors for each entity profile in the second subset; and (Par [0090] The probability of adverse event and/or variables associated with the probability of the adverse event for a particular patient may be used to determine a mitigation plan” teaches analyzed adverse events and/or variables as characteristics being identified)
preparing the prevention plan for the occurrence of the event, wherein the prevention plan is a list of corrective measures to be used to prevent the occurrence of the event. (Par [0090],”The mitigation plan includes instructions, prescriptions, education materials, schedules, clinical actions, tests, or other information that may reduce the risk of the adverse event” teaches that the prepared mitigation plan (prevention plan) includes a multitude of correction measures (instructions, prescriptions, education materials, etc.) to be used to reduce the risk or prevent an adverse event.)
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the analyzing factors and preparing of a prevention plan ,as taught by Farooq, to the disclosed prediction system of Falkenborg/Vaiciulis/Lloyd/Dutta/Grady/Patel/Farooq.
Farooq, Par [0010]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VASYL DYKYY whose telephone number is (571)270-5019.  The examiner can normally be reached on M-F 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/V.D./Examiner, Art Unit 2122                                                                                                                                                                                                        
/BABOUCARR FAAL/Primary Examiner, Art Unit 2184